Case: 15-30578      Document: 00513567506         Page: 1    Date Filed: 06/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-30578                                   FILED
                                  Summary Calendar                             June 27, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
JOSEPH SAM,

                                                 Petitioner-Appellant

v.

JERRY GOODWIN, WARDEN, DAVID WADE CORRECTIONAL CENTER,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:11-CV-713


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Joseph Sam, Louisiana prisoner # 374631, was found guilty of possession
with intent to distribute cocaine. See Sam v. Louisiana, 409 F. App’x 758, 760
(5th Cir. 2011). His conviction was affirmed on appeal. Id. at 760. On April
23, 2015, Sam filed a pro se motion for relief from judgment pursuant to
Federal Rule of Civil Procedure 60(b)(6), challenging the district court’s denial
of his prior attorney-prepared Rule 60(b) motion for relief from judgment. He


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30578     Document: 00513567506     Page: 2   Date Filed: 06/27/2016


                                  No. 15-30578

argued that the attorney who presented his previous Rule 60(b) motion made
fraudulent representations to the court. The district court denied Sam’s Rule
60(b) motion.
      Before he can appeal the denial of his motion under Rule 60(b) of the
Federal Rules of Civil Procedure, Sam must obtain a COA. See Ochoa Canales
v. Quarterman, 507 F.3d 884, 888 (5th Cir. 2007). The district court did not
determine whether Sam was entitled to a COA. Because the district court has
not issued a COA ruling, we assume without deciding that we lack jurisdiction
over the appeal. See Rule 11(a), RULES GOVERNING § 2254 PROCEEDINGS;
Cardenas v. Thaler, 651 F.3d 442, 444 & nn.1-2 (5th Cir. 2011). Nevertheless,
we decline to remand this case to the district court for a COA ruling because
the appeal is frivolous, and a remand would be futile. See United States v.
Alvarez, 210 F.3d 309, 310 (5th Cir. 2000).
      Accordingly, the appeal is DISMISSED for lack of jurisdiction, and Sam’s
motion for a COA is DENIED AS MOOT.
      We denied Sam’s two prior Rule 60(b) motions for relief from judgment
seeking to overturn the denial of his motion for authorization to file a
successive 28 U.S.C. § 2254 application. See Sam v. Louisiana State, No. 12-
30834 (5th Cir. July 3, 2013); Sam v. Louisiana State, No. 14-30742 (5th Cir.
Mar. 5, 2015). In our most recent order, we warned Sam “that any future
frivolous or repetitive filings in this court or any court subject to this court’s
jurisdiction will invite sanctions.”    The instant motion is frivolous and
repetitive. Accordingly, Sam is ORDERED to pay a monetary sanction in the
amount of $100.00, payable to the Clerk of this court. The Clerk is directed
not to accept for filing from Sam any motion or any other pleading challenging
his conviction and sentence, until this sanction is paid unless he first obtains
the permission of this court or the forum court. We WARN Sam that future



                                        2
    Case: 15-30578   Document: 00513567506     Page: 3   Date Filed: 06/27/2016


                                No. 15-30578

frivolous, repetitive, or otherwise abusive challenges to this conviction and
sentence in this court or any court subject to this court’s jurisdiction will
subject him to additional and progressively more severe sanctions.




                                      3